Citation Nr: 1722909	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-43 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1979 to May 1980 and from January 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in June 2014 and April 2016, when it was remanded for additional development. 

A February 2017 rating decision granted service connection for fibromyalgia.  That decision represents a full grant of the claim for service connection.  Thus, that claim is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

Numerous VA treatment records indicate that fee basis records, non-VA care records, and administrative records had been scanned into VistA Imaging.  However, the referenced VistA Imaging records have not been associated with the claims file.  Accordingly, on remand all outstanding VistA Imaging records should be associated with the claims file.  

In pertinent part, the April 2016 remand directed that the Veteran be provided a      VA examination to determine the nature and relationship, if any, between any diagnosed lumbar spine disability and the Veteran's active service or service-connected posttraumatic stress disorder (PTSD).  In May 2016, the examiner diagnosed her with degenerative arthritis of the spine and spinal stenosis and     opined that the Veteran's spine disability was less likely than not proximately
due to or the result of her service or service-connected condition.  The examiner stated that that there was no causal link between PTSD and degenerative disease of the lumbar spine that he was aware of and there was not documentation in any active military service records that would explain the Veteran's degenerative joint disease   of the lumbar spine.  With regard to secondary service-connection, the examiner's opinion did not address the aggravation prong of secondary service-connection.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (stating that "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  In light of the above, an addendum opinion is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 2, 2017 to present, as well as all records that have been scanned into VistA Imaging.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated her lumbar spine disability.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.    If any requested records cannot be obtained, the Veteran should be notified.

3.  Return the claims file to the May 2016 VA examiner,   if available, to obtain an addendum opinion regarding the Veteran's lumbar spine disability claim.  If that examiner is not available, the claims file should be forwarded to another VA clinician for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that Veteran's degenerative arthritis, degenerative disc disease, and spinal stenosis of the lumbar spine is aggravated (i.e., permanently worsened) beyond the natural progress by her service-connected PTSD.  In rendering the above requested opinion, the clinician should address the June  6, 2011 VA treatment record noting that the Veteran's depressed mood may worsen her perception of her pain experienced.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied,   the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




